Citation Nr: 0832336	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  05-13 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a testicle condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
RO in San Juan, Puerto Rico, which denied a petition to 
reopen a claim of service connection for a testicle 
condition.

For reasons set forth in the remand below, the Board has 
recharacterized the issue on appeal as a de novo claim as 
opposed to a petition to reopen.

The veteran testified at a July 2005 hearing before a 
Decision Review Officer (DRO).  A transcript of that 
proceeding has been associated with the claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran contends that he has a testicle condition as a 
result of service.  After a thorough review of the claims 
folder, the Board finds that the record is not sufficiently 
developed to ensure an informed decision.  

The veteran filed his original claim of entitlement to 
service connection for a testicle condition in January 1975.  
The claim was denied in a rating decision dated in April 
1975.  The veteran filed a timely notice of disagreement in 
February 1976, but the RO never issued a statement of the 
case (SOC).  38 U.S.C.A. § 7105 (West 2002).  Thus, the April 
1975 rating decision is not final.  38 C.F.R. § 3.104 (2007).  

As indicated above, the present appeal arises from a February 
2005 rating decision of the RO.  Although the RO adjudicated 
the veteran's claim as a petition to reopen a previously 
disallowed claim, the Board finds it necessary to adjudicate 
the issue of service connection for a testicle condition on a 
de novo basis because the claim adjudicated in the April 1975 
rating decision is still pending.  As such, this issue must 
be remanded to the Agency of Original Jurisdiction (AOJ) for 
further development and de novo adjudication.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify the veteran of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  
During the pendency of the appeal, the notice requirements 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were 
interpreted to apply to all aspects of claims, to include the 
assignment of disability rating and effective date elements.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As the 
record does not reflect that the veteran was provided notice 
in accordance with Dingess, the AOJ now has the opportunity 
to correct this defect in the VCAA notice previously provided 
to the veteran.  

Following the aforementioned evidentiary development, the 
veteran should be scheduled for a VA audiological 
examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 
(2006); 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the veteran a 
corrective VCAA notice under 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes (1) an 
explanation as to the evidence 
necessary to substantiate a claim for 
service connection and (2) notice 
concerning the assignment of disability 
ratings and effective dates.  

2. The AOJ should then schedule the 
veteran for a VA medical examination by 
an examiner with appropriate expertise to 
assess the current nature and etiology of 
his testicle condition.  The entire 
claims folder must be made available to 
the examiner prior to the examination, 
and the examiner must note in the 
examination report that the claims folder 
was reviewed in conjunction with the 
examination.  Any appropriate testing 
should be conducted, and the results 
reviewed, prior to the final opinion.  
The examiner should also render an 
opinion as to whether the veteran's 
testicle condition is at least as likely 
as not (i.e., to at least a 50:50 degree 
of probability) related to the veteran's 
military service, or whether such a 
relationship is unlikely (i.e., less than 
a 50:50 degree of probability).  In doing 
so, the examiner should review the 
service medical records in light of 
veteran's left varicocele, which 
preexisted service, and his in-service 
treatment for testicle pain, and discuss 
whether the two conditions are related.  
A rationale for any opinion expressed 
should be provided.  

3.  Thereafter, the AOJ should 
readjudicate the claim of service 
connection for a testicle condition on a 
de novo basis.  All new evidence received 
since the issuance of the April 1975 
rating decision should be considered.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be furnished an 
SSOC and afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim. 38 C.F.R. § 3.655.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

